 458DECISIONS OF NATIONALLABOR RELATIONS BOARDArt Hale,Inc., d/b/a U.S. MagsandInternationalUnion,United Automobile,Aerospace&Agricul-tural Implement Workers of America,UAW. Case21-CA-11323March 19, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSUpon a charge filed on October 18, 1972, byInternational Union, United Automobile, Aerospace& Agricultural ImplementWorkers of America,UAW, herein called the Union, and duly served onArt Hale, Inc., d/b/a U.S. Mags, herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 21, issued a complaint and notice of hearingon October 20, 1972, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on September 29,1972,followingaBoardelectioninCase21-RC-12647 the Union was duly certified as theexclusive collective-bargaining representative of Re-spondent's employees in the unit found appropriate; 1and that, commencing on or about October 12, 1972,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collective-lywith the Union as the exclusive bargainingrepresentative, although theUnion has requestedand is requesting it to do so. On November 15, 1972,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint, and submitting affirmative defen-ses.On November 22, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, with exhibits attached, request-ing that the Board take official notice of thedocuments in Case 21-RC-12647, and submitting, ineffect,that the Respondent, in its answer, isattempting to relitigate issues which have beenpreviously litigated and decided in the underlying'Official notice is taken of the record in the representation proceeding,Case 21-RC-12647,as the term"record" is defined in Secs. 102.68 and102 69(f)of the Board'sRules and Regulations,Series 8, as amended SeeLTV Electrosystems, Inc,166 NLRB938, enfd 388F 2d 683 (C A 4, 1968),representation proceeding, and that there are nofactual issues which warrant a hearing. He, therefore,requests the Board to grant the Motion for SummaryJudgment. Subsequently, on November 30, 1972, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. On December 13, 1972, theRespondent filed a Motion for Summary Judgmentof Dismissal of Complaint, accompanied by a briefin support thereof and in opposition to the GeneralCounsel's Motion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its Motion for Summary Judgment of Dismissalof Complaint, accompanied by a brief in supportthereof and in opposition to the General Counsel'sMotion for Summary Judgment, as in the affirmativedefenses contained in its answer to the complaint, theRespondent attacks the Regional Director's Reportwith respect to his findings and conclusions on theRespondent's objections to conduct 'affecting theresults of the election, which were adopted by theBoard in its Decision and Certification of Represent-ative, issued on September 29, 1972. The Respondentadmits that it has declined to recognize the Board'sDecision and Certification of Representative andfurther admits that it "has taken this action becauseit is the only available means of judicial review of theBoard's Decision overruling the Company's Objec-tions to Conduct Affecting Election." The record ofthe prior representation proceeding, which is beforeus,shows that the Board in its Decision andCertification of Representative issued on September29, 1972, had considered the entire record in this casewith respect to the issues under review, including theRegional Director's Report, in which he recommend-ed that the Respondent's objections to the election beoverruled, and the Respondent's exceptions thereto,and adopted the Regional Director's findings andrecommendations. The Board further found that theRespondent's exceptions did not raise material andsubstantial issues of fact warranting that a hearing beheld.Accordingly,as the Board overruled theRespondent's objections to the election in theirentirety and as the tally of ballots showed that theGolden AgeBeverageCo,167 NLRB 151,IntertypeCov Penello,269F Supp 573 (D C Va , 1967),Follett Corp,164 NLRB 378, enfd. 397 F 2d91 (C A 7, 1968), Sec 9(d) of the NLRA202 NLRB No. 55 U.S.MAGSUnion had received a majority of the valid ballotscast, the Union was certified. Thus, the Respondent,by attacking the legal effect or validity of the Board'sDecision and Certification of Representative isattempting to relitigate the same issues which itraisedand litigated in the prior representationproceeding, Case 21-RC-12647.Upon the foregoing, and having reviewed therecord in Case 21-RC-12647, as well as the record inthe instant unfair labor practice proceeding, we findno grounds to support the Respondent's contentionthat an evidentiary hearing is required in this unfairlabor practice proceeding. Although the Respondentalludes to "newly discovered or previously unavaila-ble evidence" it could adduce if accorded theopportunity for an evidentiary hearing, it has notshown that the evidence is in fact newly discoveredor was previously unavailable to it during the courseof the representation proceeding.It is established Board policy, in the absence ofnewly discovered or previously unavailable evidenceor special circumstances, not to permit litigation inan unfair labor practice case of issues which were orcould have been litigated in the prior representationproceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondenthas not offered to adduce at a hearing any evidencewhich is in fact newly discovered or was previouslyunavailable, nor are there any special circumstancesherein which would require the Board to reexaminethe decision made in the representation proceeding.As all material issues have been previously decidedby the Board, we find that there are no mattersrequiring an evidentiary hearing before an Adminis-trative Law Judge. Accordingly, the General Coun-sel'sMotion for Summary Judgment is granted, andthe Respondent's Motion for Summary Judgment ofDismissal of Complaint is denied.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a California corporation, is engagedinbusinessatLong Beach, California, in themanufacture and sale of wheels. In the course andconduct of its business operations the Respondentannually sells and ships goods valued in excess of$50,000 directly to customers located outside theState of California.459We find,on the basis of the foregoing, thatRespondent is, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act,and thatitwill effectuate the policiesof the Actto assertjurisdictionherein.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aero-space & AgriculturalImplement Workersof America,UAW, is alabor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All production and maintenance employees,including employees in the foundry, machineshop, shipping and receiving employees, packag-ing, boxing, polishing, and truckdrivers; exclud-ing office employees, professional employees,guards and supervisors as defined in the NationalLabor Relations Act.2.The certificationOn June 1, 1972, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted pursuant to a Stipulation for CertificationUpon Consent Election, under the supervision of theRegionalDirector for Region 21, designated theUnion as their representative for the purpose ofcollectivebargainingwith the Respondent. TheUnion was certified as the collective-bargainingrepresentativeof the employees in said unit onSeptember 29, 1972, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about October 2, 1972, and atall times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about October 12, 1972, and continu-2SeePittsburgh Plate Glass Co v N L R B,313 U S 146, 162 (1941),Rules and Regulations of the Board, Secs 102.67(f) and 102 69(c) 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDing at all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,since October 12, 1972, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1)of the Act, weshall order that it cease and desist therefrom, and,upon request,bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit,and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the periodprovided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar-Jac Poultry Company,Inc.,136NLRB785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600(C.A. 5),cert.denied379U.S.817;BurnettConstructionCompany,149 NLRB 1419,1421, enfd.350 F.2d 57(C.A. 10).The Board,upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.ArtHale, Inc., d/b/a U.S. Mags, is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.International Union, United Automobile, Aero-space & Agricultural Implement Workers of Ameri-ca,UAW, is a labor organization within the mean-ing of Section 2(5) of the Act.3.All production and maintenance employees,including employees in the foundry, machine shop,shipping and receiving employees, packaging, box-ing,polishing, and truckdrivers; excluding officeemployees,professionalemployees,guardsandsupervisors as defined in the National Labor Rela-tionsAct, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4.Since September 29, 1972, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about October 12, 1972, andat all times thereafter, to bargain collectively with the-above-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent, ArtHale, Inc., d/b/a U.S. Mags, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with International Union,United Automobile, Aerospace & Agricultural Im-plement Workers of America, UAW, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All production and maintenance employees,including employees in the foundry, machineshop, shipping and receiving employees, packag-ing, boxing, polishing, and truckdrivers; exclud- U.S.MAGS461ing office employees, professional employees,guards and supervisors as defined in the NationalLabor Relations Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Post at its Long Beach, California, locationcopies of the attached notice marked "Appendix." 3Copies of said notice, on forms provided by theRegional Director for Region 21, after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by'it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Postedby Orderof the NationalLaborRelations Board" shall read "Posted Pursuant to aJudgmentof the UnitedStates Courtof AppealsEnforcing an Order of theNationalLaborRelations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-nationalUnion, United Automobile, Aerospace& Agricultural Implement Workers of America,UAW, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment in a signed agreement. The bargain-ing unit is:All production and maintenance employ-ees, including employees in the foundry,machine shop, shipping and receiving em-ployees, packaging, boxing, polishing, andtruckdrivers;excluding office employees,professional employees, guards and supervi-sorsasdefined in the National LaborRelations Act.ART HALE,INC., D/B/AU.S.MAGS(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,EasternColumbia Building, 849South Broadway, Los Angeles, California 90014,Telephone 213-688-5200.